 

‘ aaa

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

 

twa iaZUTEl

 

 

UNITED STATES DISTRICT C 3 T

CLEF\K us ols'ralct COUHT
SOUTHERN DISTR_ICT OF CALIFOR]§$¥JTHEF‘N D'STF*‘CT OF C&ETFOHN'A

DEPUT_,Y
UNITED sTATEs oF AMERICA JUDGMENT IN A CRIMINAL CASE v

(For Revocation of Probation or Supervised Release)
(F or Offenses Committed On or After November l, 1987)

 

 

 

 

 

 

V.
CARLOS GUZMAN_ESPINOZA (l) CHSC Nllmb€l‘i lSCR2857-CAB

ZAINAB KHAN, FEDERAL DEFENDERS, INC.
Defendant’s Attomey

REGISTRATION No. 51293298

m -

THE DEFENDANTZ

admitted guilt to violation of allegation(s) No. FOUR (4)

I:I Was found guilty in violation of allegation(s) No. after denial Of guilfy.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Numher Nature of Violatioo
nv3, Unlavvful use of a controlled substance or Failure to Test; VCCA (Violent Crime
4 Control Act)

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Anril 19. 2019/1

Date of Impo tion offl Sentence

¢d*‘!

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

AO 245D (CASD Rev. 01/'19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: CARLOS GUZMAN-ESPINOZA (l) Judgment - Page 2 of 2
CASE NUMBER: lSCR2857-CAB

IMPRISONMENT

The defendant is hereby committed to the custody cf the United States Bureau of Prisons to be imprisoned for a term of:
SIX (6) MONTHS.

E Sentence imposed pursuant to Title 8 USC Section 1326(b).
|:| The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
E| at A.M. on

 

 

 

§ as notified by the United States Marshal.

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before
|:l as notified by the United States Marshal.
|I as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on tO

 

at , With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
//

15CR2857-CAB

